DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections
The rejection of claim 41 under 35 U.S.C. 112, second paragraph as being indefinite is withdrawn in view of the claim amendments in the Response of Oct. 8, 2021.  
The rejection of claims 25, 26, 28-35, and 37-39 35 under U.S.C. 112 as being anticipated by Koch et al. is withdrawn in view of the claim amendments in the Response of Oct. 8, 2021.  
The rejection of claims 40-42 under 35 U.S.C. 103 as being unpatentable over the combination of Koch et al. and Sarvazyan is withdrawn in view of the claim amendments in the Response of Oct. 8, 2021.  
Claim Rejections - 35 USC § 102/§ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Vacanti et al. (U.S. Patent No. 5,855,610).
The claims are direct to tissue compositions that include a flat synthetic fiber scaffold with pores where at least a portion of the scaffold degrades in not less than 8 weeks and extracellular matrix (ECM) and ECM cells on or on and within the scaffold.
Vacanti et al. teach engineered tissue scaffolds that include a synthetic polymer matrix (such as PGA) which has pores that allow for ingrowth and injection of cells in the matrix without damaging the cells that are configured depending on their desired use, but includes heart valve “leaflets”; the matrix is implanted, subcutaneously, for example, and retrieved after fibrous tissue has grown into the matrix and cells can be seeded onto the fibers. (Abstract; col. 3, ll. 52-67; col. 4, ll. 40-55; col. 7, ll. 28-40) Vacanti et al. teach that the matrix serves as a template until such time as the cells have laid down their own extracellular matrix.  (col. 3, ll. 16-19, claim 6).  Vacanti et al. teach (in their examples) that a PGA mesh (density 76.9 mg/ml and 0.68 mm thickness) was seeded with a mixture of endothelial and myofibroblast cells and grown in culture.  When the myofibroblasts reached confluence, endothelial cells were seeded on the surface and grown into a monolayer.  (Example 1, col. 7-8).  
	Vacanti et al. teach that the synthetic matrix (scaffold) is biodegradable and the timing for its erosion is based on the molecular weight of the polymer, with higher average molecular weight polymers resulting in matrices that retain their structure for longer and lower molecular weight polymers producing matrices with short lives, with a preferred matrix of poly(lactide-co-glycolide) 50-50 degrading about 6 weeks after implantation.  (col. 4, l. 65 – col. 5, l. 8).  

Even if the PGA mesh taught by Vacanti et al. does not possess the claimed degradation timeframe, it would have been obvious to adjust the polymer weight to produce a mesh that was not fully degraded for at least 8 weeks after implantation, as Vacanti et al. explicitly teaches that timing for biodegradability is based on the molecular weight of the polymer and that it can be adjusted as desired.  
With respect to claim 26, Vacanti et al. teach PGA.  (Example 1, col. 7-8).  
With respect to claims 27 and 36, Vacanti et al. teach that the pores should allow for cell ingrowth, generally be interconnected and between about 100 and 300 microns.  (col. 3, ll. 52-57).  Vacanti et al. does not explicitly teach that at least 75% of the pores are filled by ECM and the cells that generate ECM; however, Vacanti et al. implicitly teaches that this is the intention of the pores in the matrix and if the pores were not filled to this capacity, it would have been obvious to adjust the maxtrix pores to enable a more robust filling of the pores, as taught by Vacanti et al.
With respect to claims 28, 29, 37 and 38, as explained above, it is not known (but is an inherent property of the polymer mesh) what the degradation rate of the mesh exemplified by Vacanti et al. is and  it would have been obvious to adjust the polymer weight to produce a 
With respect to claims 30 and 39, Vacanti et al. teach that endothelial cells are seeded on the ECM.  (Example 1, col. 7-8).  
With respect to claims 31, 32, 34 and 35, Vacanti et al. teach that fibers can be arranged in a woven configuration, including a warp knit configuration.  (col. 3, ll. 49-51).  
Claim Rejections - 35 USC § 103
Claims 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Vacanti et al. (U.S. Patent No. 5,855,610) as applied to claims 25-31, 33, 34, 36-39 above, and further in view of Sarvazyan (PCT App. No. 2014/186755 A2).
	Vacanti et al. do not teach the incorporation of cardiomyocytes on the scaffold, forming an intact syncytium.
	Sarvazyan teaches MFADs (Myocyte-based Flow Assist Device) for a subject in need of increased flow of venous blood, which includes a sheath and rhythmically contracting myocytes, more specifically containing a cell mixture of pacemaker and ventricular cells. (Abstract, whole document, esp. para. bridging pgs. 10-11). Sarvazyan teach that the scaffold can include a scaffold that is biodegradeable (p. 11, Il. 15-20), and can be made from natural or synthetic fibers, such as PLA or PGA. (pg. 6, Il. 12-18).
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the scaffold of Vacanti et al. to incorporate rhythmically contracting myocytes because it would have been obvious to combine prior art elements 
With respect to claim 42, Sarvazyan teaches that the cardiomyocytes can be a mixture of pacemaker and ventricular cells, and the intrinsic beating rate can be altered by adjusting this mixture. (p. 10, Il. 24-28).
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Vacanti et al. (U.S. Patent No. 5,855,610) as applied to claims 25-31, 33, 34, 36-39 above, and further in view of Gregory et al. (U.S. Patent App. No. 2012/0100114 A1).
Vacanti et al. does not cryopreserving the scaffold.
Gregory et al. teach a three-dimensional scaffold containing mesenchymal stem cells (MSCs) and their secreted extracellular matrix that is suitable for in vivo use that can be cryopreserved prior to using.  (Abstract, paras. [0119], [0121].  While Gregory et al. teaches specifically bioconditioned scaffolds that are seeded with MSCs primed in an osteogenic direction, they indicate that the scaffolds are useful for a variety of repair and reconstruction applications.  (para. [0121]).  
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the scaffold of Vacanti et al. to incorporate cryopreserving it because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating cryopreservation (as taught by Gregory) in the composition taught by Vacanti et al. would have led to predictable results with a reasonable .  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA E KNIGHT/             Primary Examiner, Art Unit 1632